UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          4/28/2021
 D.K.Y Enterprises Inc.,

                                 Plaintiff,
                                                           1:21-cv-00697 (SDA)
                     -against-
                                                           ORDER FOR
 Sensia, Inc.,                                             TELEPHONE CONFERENCE

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Tuesday, May 4, 2021

at 10:00 a.m. to discuss the status of this action. At the scheduled time, the parties shall each

separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:           New York, New York
                 April 28, 2021

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
